FILED PURSUANT TO RULE 424(b)(3) REGISTRATION STATEMENT NO. 333-185450 AMERICAN MAGNA CORP. (formerly known as Dakota Gold Corp.) 30,000,000 Shares of Common Stock We are offering up to 30,000,000 shares at a price per share of $0.01 on a best efforts basis. We are making this offering without the involvement of underwriters or broker-dealers. The shares of our common stock to be sold by us will be sold on our behalf by our executive officers and directors. Such officers and directors will not receive any compensation or commission on the proceeds from the sale of our shares on our behalf, if any. We will bear the costs, expenses and fees associated with the registration of the shares in this prospectus. Should we be successful in selling all of the shares offered, we will receive $300,000 in proceeds before expenses but there can be no assurance that all or any of the shares will be sold. The sale of 30,000,000 shares is intended to be a self-underwritten offering with no minimum purchase requirement. We do not have an arrangement to place the proceeds from this offering, if any, in an escrow, trust or similar account. Any funds raised from the offering will be immediately available to us for our use. Subscriptions for shares are irrevocable once made, and funds will only be returned if the subscription is rejected. This offering will begin upon the effectiveness of the registration statement of which this prospectus is a part and will terminate on the earlier of: (i) the date when the sale of all 30,000,000 shares is completed, or (ii) 180 days from the effective date of this registration statement, which date may be extended by us in our discretion for an additional 90 days. Investing in our securities involves significant risks. See “Risk Factors” beginning on page 6. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The information in this prospectus is not complete and may be changed. This prospectus is included in the registration statement that was filed by us with the Securities and Exchange Commission. We may not sell these securities until the registration statement becomes effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The date of this prospectus is July 25, 2013 1 PROSPECTUS DAKOTA GOLD CORP. Up to 30,000,000 Shares of Common Stock We are offering up to 30,000,000 shares at a price per share of $0.01 on a best efforts basis. We are making this offering without the involvement of underwriters or broker-dealers. The shares of our common stock to be sold by us will be sold on our behalf by our executive officers and directors. Such officers and directors will not receive any compensation or commission on the proceeds from the sale of our shares on our behalf, if any. We will bear the costs, expenses and fees associated with the registration of the shares in this prospectus. Should we be successful in selling all of the shares offered, we will receive $300,000 in proceeds before expenses but there can be no assurance that all or any of the shares will be sold. The sale of 30,000,000 shares is intended to be a self-underwritten offering with no minimum purchase requirement. We do not have an arrangement to place the proceeds from this offering, if any, in an escrow, trust or similar account. Any funds raised from the offering will be immediately available to us for our use. Subscriptions for shares are irrevocable once made, and funds will only be returned if the subscription is rejected. This offering will begin upon the effectiveness of the registration statement of which this prospectus is a part and will terminate on the earlier of: (i) the date when the sale of all 30,000,000 shares is completed, or (ii) 180 days from the effective date of this registration statement, which date may be extended by us in our discretion for an additional 90 days. Investing in our securities involves significant risks. See “Risk Factors” beginning on page 3. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The information in this prospectus is not complete and may be changed. This prospectus is included in the registration statement that was filed by us with the Securities and Exchange Commission. We may not sell these securities until the registration statement becomes effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The date of this prospectus is July 25, 2013 2 Table of Contents Page Prospectus Summary 4 Risk Factors 6 The Offering 12 Use of Proceeds 13 Determination of Offering Price 13 Forward Looking Statements 17 Dilution 14 Plan of Distribution 14 Description of Securities 16 Interest of Named Experts and Counsel 16 Description of Business 17 Description of Property 19 Legal Proceedings 26 Market for Common Equity and Related Stockholder Matters 26 Dividend Policy 27 Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Directors, Executive Officers, Promoters, and Control Persons 31 Director Independence 32 Executive Compensation 32 Security Ownership of Certain Beneficial Owners and Management 34 Certain Relationships and Related Transactions 34 Expenses of Issuance and Distribution 35 Legal Matters 35 Indemnification for Securities Act Liabilities 35 Experts 35 Where You Can Find More Information 35 Financial Statements 36 You should rely only on the information contained in this prospectus. We have not authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not making an offer to sell these securities in any jurisdiction where an offer or sale is not permitted. You should assume that the information appearing in this prospectus is accurate only as of the date on the front cover of this prospectus. Our business, financial condition, results of operations and prospects may have changed since that date. 3 PROSPECTUS SUMMARY As used in this prospectus, references to the “Company,” “we,” “our,” “us,” or “Dakota” refer to Dakota Gold Corp., unless the context otherwise indicates. The following summary highlights selected information contained in this prospectus. Before making an investment decision, you should read the entire prospectus carefully, including the “Risk Factors” section, the financial statements and the notes to the financial statements. Corporate Background We were incorporated under the laws of the State of Florida on October 27, 2006 under the name Coastline Corporate Services, Inc.We were established to provide services to public companies requiring guidance and assistance in converting and filing their documents with the U.S. Securities and Exchange Commission.We were unable to raise sufficient capital to operate this business profitably and underwent a change of control and a number of changes in management. On August 17, 2012 we executed a property option agreement (the “Agreement”) with MinQuest, Inc. (“MinQuest”) granting us the right to acquire 100% of the mining interests of a Nevada mineral exploration property currently controlled by MinQuest.The property known as the Crescent Fault Property is located in Eureka County, Nevada and currently consists of 33 unpatented claims (the “Property”).Under the Agreement we are required to make aggregate option payments of $860,000 and incur certain property exploration expenditures of $3,100,000 by August 17, 2021.Herb Duerr, our principal executive officer, is also a Vice President of MinQuest. We are currently an exploration-stage company as defined by the U.S. Securities and Exchange Commission (“SEC”) and we are in the business of exploring and if warranted, advancing certain unpatented mineral properties to the discovery point where we believe maximum shareholder returns can be realized. Our auditors have issued an audit opinion which includes a statement describing substantial doubt about our ability to continue as a going concern. We are dependent upon making a gold deposit discovery at the Property for the furtherance of the Company. Should we be able to make an economic find at the Property, we would then be solely dependent upon the Property mining operation for our revenue and profits, if any. The Property claims presently do not have any mineral resources or reserves. There is no mining plant or equipment located within the property boundaries. Currently, there is no power supply to the mineral claims. The probability that ore reserves that meet SEC guidelines will be discovered on an individual hard rock prospect at the Property is undeterminable at this time. A great deal of work is required on the Property before a determination as to the economic and legal feasibility of a mining venture on it can be made. There is no assurance that a commercially viable deposit will be proven through the exploration efforts by us at the Property. We cannot assure you that funds expended on the Property or other properties that we may acquire in the future will be successful in leading to the delineation of ore reserves that meet the criteria established under SEC mining industry reporting guidelines. Current State of Exploration The Property claims presently do not have any mineral resources or reserves. We have begun reviewing the results of the historic drilling and sampling.There is no mining plant or equipment located within the Property boundaries. Currently, there is no power supply to the mineral claims. Our planned program includes compilation of all activities to the present with a follow-up reverse circulation drill program.However, this program is exploratory in nature and no minable reserves may ever be found. The Offering: Securities Being Offered Up to 30,000,000 shares of common stock, par value $0.001, with no minimum Offering Price $0.01 per share Securities Issued 2,345,998 shares of our common stock are issued and outstanding as of the date of this prospectus. 4 Securities Issued After This Offering 32,345,998 shares issued and outstanding if we sell all 30,000,000 shares being offered hereby Market for the Common Shares Our common stock is traded on the Over The Counter Bulletin Board (“OTCBB”) under the symbol “DAKO.” To date there has only been a very limited trading market for our securities. There is no assurance that a trading market will develop, or, if developed, that it will be sustained. Consequently, a purchaser of our common stock may find it difficult to resell the securities offered herein should the purchaser desire to do so when eligible for public resale. Use of Proceeds We intend to use the net proceeds of this offering for undertaking a drill program on our Property and for general corporate purposes. Termination of the Offering The earlier of: (i) the date when the sale of all 30,000,000 shares is completed, or (ii) 180 days from the effective date of this registration statement, which date may be extended by us in our discretion for an additional 90 days. Terms of the Offering Our directors and officers will sell our stock upon effectiveness of this prospectus on a self-underwritten basis. Summary Financial Information The following presents our summary financial information for the periods indicated and should be read in conjunction with the information contained in “Management's Discussion and Analysis or Plan of Operations” and our financial statements and related notes appearing elsewhere in this prospectus. Statement of Operations Data Six Months Ended October 31, 2012 (unaudited) Year Ended April 30, 2012 Year Ended April 30, 2011 Period from August 1, 2010 (inception of exploration stage) to October 31, 2012 (unaudited) Operating revenues $
